 In theMatter of WAGGONER REFINING COMPANY, INC.andW. T.WAGGONER ESTATEandINTERNATIONAL ASSOCIATION OF, OIL FIELD,GAS WELL AND REFINERY WORKERS OF AMERICAIn the Matter Of WAGGONER REFINING COMPANY, INC. and W. T.WAGGONER ESTATEandWAGGONER EMPLOYEES FEDERATIONCases Nos. C-230, R-229, and R-228SECOND AMENDMENT TO DIRECTION OF ELECTIONMay 10, 1938On April 21, 1938, the National Labor Relations Board, hereincalled the Board, issued its Decision, Direction of Election, andOrder" in the above-entitled proceedings.The Direction of Elec-tion provided that "an election by secret ballot shall be conductedwithin twenty (20) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SixteenthRegion."On April 29, 1938, the Board amended the Direction of Electionby striking therefrom the name, "International Association of OilField, Gas Well and Refinery Workers of America," and substitutingtherefor the name, "Oil Workers International Union." 2The Board, having been informed by the Regional Director forthe Sixteenth Region that additional time will be required for theholding of said election, hereby amends the Direction of Electionissued on April 21, 1938, as amended, by striking therefrom thewords, "within twenty (20) days from the date of this Direction,"and substituting therefor the words, "within a period to be deter-mined hereafter by the Board."16 N. L. R. B. 731.2 6 N. L R. B. 763.78